EXHIBIT 99.4 Leticia Conca Alonso de Córdova 5710, Office 404, Las Condes, Santiago, Chile Telephone: (56-2) 2351 7700 Fax: (56-2) 2351 7702 fax lconce@alquim.cl Consent of Qualified Person I, Leticia Conca, Registered Member of the Chilean Mining Commission, consent to the public filing of the Technical titled “NI 43-101 Technical Report on the Caspiche Project, Atacama Region, Chile” dated effective April 30, 2014 (the “Technical Report”) filed by Exeter Resource Corporation. I also consent to any extracts or a summary of the Technical Report in the press release of Exeter Resource Corporation, dated May 06, 2014 (the “Press Release”) I certify that I have read the Press Release that the Technical Report supports and that it fairly and accurately represents the information in the sections of the Technical Report for which I am responsible. Dated this June 20, 2014. Leticia Conca Leticia Conca, Chilean Mining Commission. Civil Mining Engineer.
